UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Period from to Commission file number 012183 BOVIE MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 11-2644611 (State or other jurisdiction Of incorporation or organization) (IRS Employer Identification No.) 734 Walt Whitman Rd., Melville, New York 11747 (Address of principal executive offices) (631) 421-5452 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YESxNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one): Large Accelerated filer¨Accelerated filer¨Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in the Rule 12b-2 of the Exchange Act).YES¨NOx The number of shares of common stock, par value $0.001 per share, outstanding on September 30, 2007 was 15,410,323 BOVIE MEDICAL CORPORATION INDEX TO FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2007 Contents Page Part I: Financial Information 3 Item 1: Consolidated Financial Statements Consolidated Balance Sheets –September 30, 2007 and December 31, 2006 3 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2007 and 2006 5 Consolidated Statements of Stockholders' Equity for the Year Ended December 31, 2006 and the Nine Months Ended September 30, 2007 6 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3: Quantitative and Qualitative Disclosures About Market Risk 19 Item 4: Controls and Procedures 20 Part II. Other Information 20 Item 1: Legal Proceedings 20 Item 1A: Risk Factors 20 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3: Defaults Upon Senior Securities 20 Item 4: Submission of Matters to a Vote of Security Holders 20 Item 5: Other Information 20 Item 6: Exhibits 21 Signatures 22 2 Index PART I. FINANCIAL INFORMATION ITEM 1: CONSOLIDATED FINANCIAL STATEMENTS BOVIE MEDICAL CORPORATION CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2006 Assets (Unaudited) (Audited) September30, 2007 December31, 2006 Current assets: Cash and cash equivalents $ 2,637,574 $ 2,952,892 Trade accounts receivable, net of allowance for doubtful accounts of approximately $8,700 and $10,000, respectively 2,982,000 2,817,557 Inventories 4,680,752 3,609,301 Prepaid expenses 465,988 402,423 Deferred tax asset 757,392 386,200 Total current assets 11,523,706 10,168,373 Property and equipment, net 3,396,754 3,217,020 Other assets: Brand name/trademark, net 1,509,662 1,509,662 Purchased technology, net 2,123,991 1,529,330 License rights, net 294,578 240,000 Deposits 21,215 21,215 Total other assets 3,949,446 3,300,207 Total Assets $ 18,869,906 $ 16,685,600 The accompanying notes are an integral part of the consolidated financial statements. 3 Index BOVIE MEDICAL CORPORATION CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2006 (CONTINUED) Liabilities and Stockholders' Equity (Unaudited) (Audited) September 30, 2007 December 31, 2006 Current liabilities: Accounts payable $ 869,171 $ 916,253 Accrued and other liabilities 1,063,321 955,716 Customer deposits 48,260 91,198 Deferred revenue 67,036 173,986 Total current liabilities 2,047,788 2,137,153 Liability for purchased assets 368,150 368,150 Total liabilities 2,415,938 2,505,303 Minority interest 120,000 Stockholders' equity: Preferred stock, par value $.001; 10,000,000 shares authorized; none issued and outstanding Common stock par value $.001; 40,000,000 shares authorized, 15,410,323 and 15,223,538 issued and outstanding on September 30, 2007 and December 31,2006, respectively 15,410 15,224 Additional paid in capital 22,378,088 22,104,416 Accumulated deficit (5,939,530 ) (8,059,343 ) Total stockholders' equity 16,453,968 14,060,297 Total Liabilities and Stockholders' Equity $ 18,869,906 $ 16,685,600 The accompanying notes are an integral part of the consolidated financial statements. 4 Index BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Sales $ 7,459,818 $ 6,999,054 $ 21,602,061 $ 19,751,250 Cost of sales 4,343,709 4,118,252 12,942,901 11,743,121 Gross profit 3,116,109 2,880,802 8,659,160 8,008,129 Other costs and expenses: Research and development 415,992 261,923 1,232,585 631,674 Professional services 219,354 154,264 609,201 400,945 Salaries and related costs 665,882 647,002 2,134,392 1,847,328 Selling, general and administrative 1,104,050 952,453 2,995,684 2,789,005 Development cost-joint venture 34,506 112,506 Total costs and expenses 2,405,278 2,050,148 6,971,862 5,781,458 Income from operations 710,831 830,654 1,687,298 2,226,671 Interest income, net 34,086 28,872 101,323 50,795 Income before minority interest and income taxes 744,917 859,526 1,788,621 2,277,466 Minority interest 5,000 5,000 15,000 Provision for income tax (273,281 ) (292,239 ) (694,427 ) (774,338 ) Realized benefit of tax loss carryforward 284,672 1,020,619 741,771 Net income $ 471,636 $ 856,959 $ 2,119,813 $ 2,259,899 Earnings per share Basic $ .03 $ .06 $ .14 $ .16 Diluted $ .03 $ .05 $ .12 $ .13 Weighted average number of shares outstanding 15,388,073 14,610,828 15,284,033 14,351,324 Weighted average number of shares outstanding adjusted for dilutive securities 17,699,654 17,483,781 17,669,657 16,895,099 The accompanying notes are an integral part of the consolidated financial statements. 5 Index BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE YEAR ENDED DECEMBER 31, 2 ENDED SEPTEMBER 30, 2007 (UNAUDITED) Additional Options Common Paid-in Accumulated Outstanding Shares Par Value Capital Deficit Total January 1, 2006 4,168,870 14,040,728 $ 14,041 $ 20,530,108 $ (10,742,549 ) $ 9,801,600 Options granted 120,000 41,097 41,097 Options exercised (982,810 ) 982,810 983 794,943 795,926 Options forfeited (102,360 ) Stock options issued to acquire assets 63,300 63,300 Stock issued to acquire assets 200,000 200 674,968 675,168 Income for the year 2,683,206 2,683,206 December 31, 2006 3,203,700 15,223,538 15,224 22,104,416 (8,059,343 ) 14,060,297 Options exercised (174,800 ) 174,800 175 248,501 248,676 Options granted 145,000 Stock option expense 52,693 52,693 Options forfeited (42,500 ) Stock Swap to Acquire Options (5,444 ) (5 ) (32,495 ) (32,500 ) Other (98 ) 16 (16 ) Reclass adjustment 17,527 4989 4,989 Income for the period 2,119,813 2,119,813 September 30, 2007 (Unaudited) 3,131,400 15,410,323 $ 15,410 $ 22,378,088 $ (5,939,530 ) $ 16,453,968 The accompanying notes are an integral part of the consolidated financial statements. 6 Index BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 2007 2006 Cash flows from operating activities Net income $ 2,119,813 $ 2,259,899 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of property and equipment 492,463 355,024 Amortization of intangible assets 67,739 54,082 Provision for (recovery of) inventory obsolescence (67,976 ) (26,502 ) Loss on disposals of fixed assets 6,727 Non-cash adjustment 4,989 Stock based compensation 52,693 20,390 Stock-based expense for Henvil asset purchase 20,886 Benefit for deferred income taxes (371,192 ) Minority interest in net loss of joint venture (5,000 ) (15,000 ) Changes in current assets and liabilities: Receivables (164,443 ) (699,948 ) Inventories (1,003,475 ) (354,653 ) Prepaid expenses (63,565 ) 1,045 Accounts payable (47,082 ) 53,725 Accrued and other liabilities 107,605 304,903 Customer deposits (42,938 ) - Deferred revenue (106,950 ) (31,950 ) Net cash provided by operating activities 972,681 1,948,628 Cash flows from investing activities Purchases of property and equipment (672,200 ) (929,253 ) Purchased technology (516,356 ) (264,088 ) Purchase of license rights (315,619 ) - Net cash used in investing activities (1,504,175 ) (1,193,341 ) Cash flows from financing activities Repayments of long term debt - (367,153 ) Increase in notes payable - 132,067 Proceeds from sales of common shares 216,176 494,025 Net cash provided by financing activities 216,176 258,939 Net change in cash and cash equivalents (315,318 ) 1,014,226 Cash and cash equivalents, beginning of period 2,952,892 1,295,266 Cash and cash equivalents, end of period $ 2,637,574 $ 2,309,492 Cash paid during the nine months ended September 30, 2007 and 2006: Interest $ 2,439 $ 15,969 Income taxes $ 59,916 $ 25,000 Supplemental disclosure of non-cash investing and financing activities - During the nine months ended September 30, 2007, the minority interest and license rights intangible asset declined by $115,000 upon the acquisition of the minority interest in a joint venture.In addition, at such time, the remaining net balance of the license rights intangible asset of $115,000 was reclassified to purchased technology. The accompanying notes are an integral part of the consolidated financial statements 7 Index BOVIE MEDICAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS UNAUDITED NOTE 1.INTERIM FINANCIAL INFORMATION The accompanying condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (U.S.) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information necessary for a fair presentation of results of operations, financial position, and cash flows in conformity with accounting principles generally accepted in the U.S.In the opinion of management, the condensed consolidated financial statements reflect all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of the results of Bovie Medical Corporation and its subsidiaries (collectively, the “Company” or “we”, “us”, “our”) for the periods presented.Operating results for interim periods are not necessarily indicative of results that may be expected for the fiscal year as a whole. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements. The reported amounts of revenues and expenses during the reporting period may be affected by the estimates and assumptions management is required to make. Estimates that are critical to the accompanying consolidated financial statements relate principally to the adequacy of our accounts receivable and inventory allowances, the recoverability of long-lived assets and the valuation of our net deferred income tax assets.The markets for the Company’s products are characterized by intense price competition, rapid technological development, evolving standards and short product life cycles, all of which could impact the future realization of its assets. Estimates and assumptions are reviewed periodically and the effects of revisions are reflected in the period that they are determined to be necessary. It is at least reasonably possible that the Company’s estimates could change in the near term with respect to these matters. For further information, refer to the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006.Certain prior year amounts may have been reclassified to conform to the presentation used in 2007. NOTE 2.INVENTORIES Inventories are stated at the lower of cost or market.Cost is determined principally on the average cost method.Inventories at September 30, 2007 and December 31, 2006 were as follows: September 30, 2007 December 31, 2006 Raw materials $ 2,377,899 $ 1,640,254 Work in process 1,455,237 1,351,540 Finished goods 847,616 617,507 Total $ 4,680,752 $ 3,609,301 NOTE 3.INTANGIBLE ASSETS At September 30, 2007 and December 31, 2006 intangible assets consisted of the following: September 30, 2007 December 31, 2006 Trade name (life indefinite) $ 1,509,662 $ 1,509,662 Purchased technology (9-17 year lives) $ 2,437,220 $ 1,805,864 Less accumulated amortization (313,229 ) (276,534 ) Net carrying amount $ 2,123,991 $ 1,529,330 License rights (5 year life) $ 315,619 $ - License rights (10 year life) - 400,000 Less accumulated amortization (21,041 ) (160,000 ) Net carrying amount $ 294,578 $ 240,000 8 Index NOTE 4.NEW ACCOUNTING PRONOUNCEMENTS Accounting for Stock-Based Compensation Effective January 1, 2006, the Company adopted Statement of Financial Accounting Standards No. 123R, Share-Based Payment ("SFAS 123R"), which requires companies to measure and recognize compensation expense for all share-based payment awards made to employees and directors based on estimated fair values. SFAS 123R is being applied on the modified prospective basis. Prior to the adoption of SFAS 123R, the Company accounted for its stock-based compensation plans under the recognition and measurement principles of Accounting Principles Board (APB) Opinion No. 25, Accounting for Stock Issued to Employees, as provided by SFAS 123, "Accounting for Stock Based Compensation" ("SFAS 123") and accordingly, recognized no compensation expense related to the stock-based plans as stock options granted to employees and directors were equal to the fair market value of the underlying stock at the date of grant. In March 2005, the SEC issued Staff Accounting Bulletin No. 107 ("SAB 107") relating to SFAS 123R. The Company has applied the provisions of SAB 107 in its adoption of SFAS 123R. SFAS 123R applies to new awards and to awards that were outstanding on January 1, 2006 that are subsequently modified, repurchased or cancelled. Under the modified prospective approach, the Company is required to recognize an allocable portion of compensation cost for all share-based payments granted prior to, but not yet vested on, January 1, 2006 (compensation costs are recognized as the awards continue to vest), based on the grant-date fair value estimated in accordance with the provisions of SFAS 123.Prior periods were not restated to reflect the impact of adopting the new standard. As ofSeptember 30, 2007, there was approximately $420,200 of total unrecognized compensation costs related to unvested options. That cost is expected to be recognized over a period of 4 to 7 years. The weighted average grant date fair value of options granted during the nine months ended September 30, 2007 was estimated on the grant date using the binomial lattice option-pricing model with the following assumptions: expected volatility of 26%, expected term of 5 to 7 years, risk-free interest rate of 5.5%, and expected dividend yield of 0%. Expected volatility is based on a weighted average of the historical volatility of the Company's stock and peer company volatility. The average expected life was calculated using the simplified method under SAB 107. The risk-free rate is based on the rate of U.S. Treasury zero-coupon issues with a remaining term equal to the expected life of option grants. The Company uses historical data to estimate pre-vesting forfeiture rates. FIN 46(R) "Consolidation of Variable Interest Entitiesan interpretation of ARB No. 51" FIN 46R expands the scope of ARB51 and various EITFs and can require consolidation of legal structures, called Variable Interest Entities ("VIEs"). Companies with investments in Special Purpose Entities ("SPEs") were required to implement FIN 46R in 2003; however, companies with VIEs were permitted to implement in the first quarter of 2004. While we do not have SPEs, we did have a VIE that qualified for consolidation (Jump Agentur Fur Electrotechnik GMBH - “the Joint Venture” or“JAG”) until we purchased the minority stockholder’s 50% ownership interest in May 2007.Accordingly, the financial position and results of operations of this entity were in our consolidated financials statements through the date of such purchase. SFAS No. 151 - Inventory Costs, an amendment of Accounting Research Bulletin No. 43, Chapter 4 In November 2004, the FASB issued SFAS No. 151, “Inventory Costs, an amendment of Accounting Research Bulletin No. 43, Chapter 4,” which adopts wording from the International Accounting Standards Board’s (IASB) IAS 2 “Inventories” (“AS 151”) in an effort to improve the comparability of cross-border financial reporting.The FASB and IASB both believe the standards have the same intent; however, an amendment to the wording was adopted to avoid inconsistent application.The new standard indicates that abnormal freight, handling costs, and wasted materials (spoilage) are required to be treated as current period charges rather than as a portion of inventory cost.Additionally, the standard clarifies that fixed production overhead should be allocated based on the normal capacity of a production facility.Adoption of this statement, which was effective January 1, 2007 did not have a material impact on our consolidated earnings, financial position or cash flows. 9 Index FSP 109-1 Application of FASB Statement No. 109 – Accounting for Income Taxes to the Tax Deduction on Qualified Production Activities Provided by the American Jobs Creation Act of 2004 In December 2004, the FASB issued FSP FAS 109-1, “Application of FASB Statement No. 109, Accounting for Income Taxes to the Tax Deduction on Qualified Production Activities Provided by the American Jobs Creation Act of 2004.”The FSP clarifies that the manufacturer’s deduction provided for under the American Jobs Creation Act of 2004 (the Act) should be accounted for as a special deduction in accordance with SFAS No. 109, “Accounting for Income Taxes,” and not as a tax rate reduction.The Qualified Production Activities Deduction did not impact the Company’s consolidated earnings, financial position or cash flows for fiscal year 2006. We are currently evaluating the effect that this deduction will have in 2007 and beyond. SFAS 154 - Accounting Changes and Error CorrectionsA Replacement of APB Opinion No. 20 and FASB Statement No. 3 In May 2005, the FASB issued SFAS No. 154, "Accounting Changes and Error Corrections, - a replacement of APB Opinion No. 20 and SFAS No. 3" (“FAS 154”). The Statement established, unless impracticable, retrospective application as the required method for reporting a change in accounting principle in the absence of explicit transition requirements specific to the newly adopted accounting principle. The provisions of this Statement were effective for accounting changes and corrections of errors made in fiscal years beginning after December 15, 2005.The adoption of this Statement did not have a material impact on the Company's consolidated financial position or result of operations. SFAS 155 - Accounting for Certain Hybrid Financial Instruments – an amendment of FASB Statement Numbers 133 and 140 In February 2006, the FASB issued SFAS No. 155, "Accounting for Certain Hybrid Financial Instruments - an amendment of SFAS No. 133 and No. 140" (“FAS 155”).This Statement, among other things, allows a preparer to elect fair value measurement of instruments in cases in which a derivative would otherwise have to be bifurcated. The provisions of this Statement are effective for all financial instruments acquired or issued in fiscal years beginning after September 15, 2006. The adoption of this Statement did not have a material impact on the Company's consolidated financial position or results of operations. SFAS 156 - Accounting for Servicing of Financial Assets – an amendment of FASB Statement No. 140 In March 2006, the FASB issued SFAS No. 156, "Accounting for Servicing of Financial Assets-an amendment of SFAS No. 140" (“FAS 156”).This Statement amends SFAS No. 140, "Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities", with respect to the accounting for separately recognized servicing assets and servicing liabilities. The provisions of this Statement are effective for all financial instruments acquired or issued in fiscal years beginning after September 15, 2006. Adoption of this Statement did not have a material impact on the Company's consolidated financial position or results of operations. FIN 48 - Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109 In July 2006, the FASB issued Interpretation No. 48, "Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109" ("FIN 48") which prescribes a recognition threshold and measurement attribute, as well as criteria for subsequently recognizing, derecognizing and measuring uncertain tax positions for financial statement purposes. FIN 48 also requires expanded disclosure with respect to the uncertainty in income tax assets and liabilities. FIN 48 is effective for fiscal years beginning after December 15, 2006 and is required to be recognized as a change in accounting principle through a cumulative-effect adjustment to retained earnings as of the beginning of the year of adoption. Adoption of this statement is not expected to have a material impact on the Company's consolidated financial position or results of operations. SAB 108 – ‘Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements’ In September 2006, the SEC issued Staff Accounting Bulletin No.108 (“SAB 108”), Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements. SAB 108 provides guidance on the consideration of the effects of prior year unadjusted errors in quantifying current year misstatements for the purpose of a materiality assessment.The Statement is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provisions of FASB Statement No. 157, Fair Value Measurements.Adoption of this Statement is not expected to have a material impact on the Company's consolidated financial position or results of operations. 10 Index SFAS 157 – Fair Value Measurement In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements (“FAS 157”). This standard establishes a standard definition for fair value establishes a framework under generally accepted accounting principles for measuring fair value and expands disclosure requirements for fair value measurements. This standard is effective for financial statements issued for fiscal years beginning after November 15, 2007.Adoption of this statement is not expected to have a material effect on the Company’s consolidated financial position or results of operations. SFAS 158 – Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statement Nos. 87, 88, 106, and 132(R) In September 2006, the FASB issued SFAS No. 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statement Nos. 87, 88, 106, and 132(R), or (“FAS 158”). This Statement requires an employer that is a business entity and sponsors one or more single-employer defined benefit plans to (a) recognize the funded status of a benefit plan—measured as the difference between plan assets at fair value (with limited exceptions) and the benefit obligation—in its statement of financial position; (b) recognize, as a component of other comprehensive income, net of tax, the gains or losses and prior service costs or credits that arise during the period but are not recognized as components of net periodic benefit cost pursuant to FAS 87, Employers’ Accounting for Pensions, or FAS 106, Employers’ Accounting for Postretirement Benefits Other Than Pensions; (c) measure defined benefit plan assets and obligations as of the date of the employer’s fiscal year-end statement of financial position (with limited exceptions); and (d) disclose in the notes to financial statements additional information about certain effects on net periodic benefit cost for the next fiscal year that arise from delayed recognition of the gains or losses, prior service costs or credits, and transition assets or obligations.An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006. Adoption of this statement did not have a material effect on the Company’s consolidated financial position or results of operations. SFAS 159 – The Fair Value Option for Financial Assets and Financial Liabilities—Including an amendment of FASB Statement No. 115 In February 2007, the FASB issued SFAS No. 159 “The Fair Value Option for Financial Assets and Financial Liabilities—Including an amendment of SFAS No. 115” (“FAS 159”).This Statement permits entities to choose to measure many financial instruments and certain other items at fair value.Most of the provisions of this Statement apply only to entities that elect the fair value option. The following are eligible items for the measurement option established by this Statement: 1. Recognized financial assets and financial liabilities except: a. An investment in a subsidiary that the entity is required to consolidate b. An interest in a variable interest entity that the entity is required to consolidate c. Employers’ and plans’ obligations (or assets representing net over funded positions) for pension benefits, other postretirement benefits (including health care and life insurance benefits), post employment benefits, employee stock option and stock purchase plans, and other forms of deferred compensation arrangements. d. Financial assets and financial liabilities recognized under leases as defined in FASB Statement No. 13, Accounting for Leases. e. Withdrawable on demand deposit liabilities of banks, savings and loan associations, credit unions, and other similar depository institutions 11 Index f. Financial instruments that are, in whole or in part, classified by the issuer as a component of shareholder’s equity (including “temporary equity”). An example is a convertible debt security with a non-contingent beneficial conversion feature. 2. Firm commitments that would otherwise not be recognized at inception and that involve only financial instruments 3. Non-financial insurance contracts and warranties that the insurer can settle by paying a third party to provide those goods or services 4. Host financial instruments resulting from separation of an embedded non-financial derivative instrument from a non-financial hybrid instrument. The fair value option: 1. May be applied instrument by instrument, with a few exceptions, such as investments otherwise accounted for by the equity method 2. Is irrevocable (unless a new election date occurs) 3. Is applied only to entire instruments and not to portions of instruments. The Statement is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provisions of FASB Statement No. 157, Fair Value Measurements.Adoption of this statement is not expected to have a material effect on the Company’s consolidated financial position or results of operations. NOTE 5.STOCKHOLDERS’ EQUITY During the nine month period ended September 30, 2007, we issued 174,800 common shares on the exercise of employee and non-employee options.During the same time period we received 5,444 common shares in a stock swap to exercise 25,000 options (which exercise is included in the 174,800 shares mentioned above).The issuance of the common stock along with the retirement of the shares received through the stock swap, resulted in a net increase in capital of $216,176 NOTE 6.EARNINGS PER SHARE We compute basic earnings per share (“basic EPS”) by dividing net income by the weighted average number of common shares outstanding for the reporting period.Diluted earnings per share (“Diluted EPS”) gives effect to all potential dilutive shares outstanding (in our case, employee stock options) during the period.There were 2,385,624 and 2,543,775 potentially dilutive shares outstanding during the nine month periods ended September 30, 2007 and 2006, respectively.The shares used in the calculation of Diluted EPS exclude options to purchase shares where the exercise price was greater than the average market price of common shares during the quarter.Such shares aggregated 130,000 and zero during the nine months ended September 30, 2007 and 2006, respectively. NOTE 7. INCOME TAXES At December 31, 2006, and March 31, 2007, a significant portion of our deferred income tax assets arising from net operating loss carryforwards were reduced by valuation allowances. At June 30, 2007, we satisfied ourselves thatsuch valuation allowances were no longer necessary in accordance with the provisions of Financial Accounting Standards Statement No. 109 "Accounting for Income Taxes" ("FAS 109").Accordingly, we reversed the valuation allowances and recognized a significant deferred income tax benefit as of such date.Because of this, our September 30, 2007 income has been reduced by a provision for deferred income taxes; and assuming we continue to generate positive results of operations, such treatment will continue until the remaining balance of our deferred income tax assets arising from net operating loss carryforwards are realized. We estimate that our net operating loss carryforwards will be fully utilized by June 30, 2008.Until such carryforwards are utilized, we do not expect to pay any income taxes, other than those arising from the alternative minimum tax. 12 Index ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Executive Level Overview We are a medical device company engaged in the manufacturing and marketing of electrosurgical devices. Our medical products include a wide range of devices including electrosurgical generators and accessories, cauteries, medical lighting, nerve locators and other products. We divide our operations into three reportable business segments.
